112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard LARA, Plaintiff-Appellant,v.CALIFORNIA YOUTH AUTHORITY;  William B. Kolender;  Peter A.Marchi;  Vivian Crawford, Defendants-Appellees.
No. 96-55525.
United States Court of Appeals, Ninth Circuit.
Submitted April 11, 1997.*Decided April 23, 1997.

1
Before:  FLETCHER and PREGERSON, Circuit Judges, and WEXLER,** District Judge.


2
MEMORANDUM***


3
Richard Lara, a Texas state prisoner, appeals pro se the district court's dismissal without prejudice of his 42 U.S.C. § 1983 action under Heck v. Humphrey, 114 S.Ct. 2364 (1994).  We affirm.


4
In his amended complaint, Lara alleged that the Department of California Youth Authority and others violated his statutory right to a speedy trial under the Interstate Agreement on Detainers.  Specifically, he alleged that the defendants failed to notify him of his right to demand a speedy trial and, after he demanded a speedy trial, failed to notify the State of Texas.


5
A cause of action for damages under § 1983 for an allegedly unlawful conviction does not accrue until the conviction has been invalidated.  Heck, 114 S.Ct. at 2372.   Because Lara's allegations necessarily imply the invalidity of his conviction and he has not shown that his conviction was invalidated, his cause of action under § 1983 has not accrued.  See id. at 2374.


6
Accordingly, we affirm the district court's dismissal without prejudice of Lara's action.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit R. 34-4


**
 Honorable Leonard D. Wexler, Senior United States District Judge for the Eastern District of New York, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal